J-A01032-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

TAHIR USMAN MIR,

                        Appellant                 No. 401 WDA 2014


   Appeal from the Judgment of Sentence entered September 13, 2013,
             in the Court of Common Pleas of Indiana County,
           Criminal Division, at No(s): CP-32-CR-0000079-2012


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE and ALLEN, JJ.

JUDGMENT ORDER BY ALLEN, J.:                 FILED DECEMBER 17, 2014

     Tahir Usman Mir (“Appellant”) has appealed, and challenges the

legality of his sentence pursuant to Alleyne v. United States, 133 S.Ct.

2151 (2013). Appellant requests that his judgment of sentence be vacated

and the case be remanded for a new sentencing hearing. Appellant’s Brief

at 54; Appellant’s Reply Brief at 9.    The sentencing court “agrees with

[Appellant] that the sentence imposed is an illegal sentence pursuant to

Alleyne and Munday.”      Trial Court Opinion, 4/22/14.   In addition, the

Commonwealth, citing Alleyne and Commonwealth v. Munday, 78 A.3d

661 (Pa. Super. 2014), “is of the opinion that the Appellant is entitled to

relief in the form of re-sentencing.”   Commonwealth Correspondence to

Superior Court, 11/10/14.     Given the foregoing, we vacate Appellant’s

judgment of sentence and remand for re-sentencing.
J-A01032-15



      Judgment of sentence vacated.   Case remanded for re-sentencing.

Case stricken from the January 7, 2015 argument list.       Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2014




                                -2-